OPINION — AG — **** LIMITATIONS ON COUNTY SUPERINTENDENT OF SCHOOLS **** A PERSON MAY NOT SERVE AS A COUNTY SUPERINTENDENT OF SCHOOLS AND CONCURRENTLY BE EMPLOYED AS A TEACHER, PRINCIPAL, OR SUPERINTENDENT BY A DEPENDENT OR INDEPENDENT SCHOOL DISTRICT IN THE COUNTY WHERE HE RESIDES. THE QUESTION OF WHETHER A COUNTY SUPERINTENDENT OF SCHOOLS MAY ETHICALLY ACCEPT EMPLOYMENT AS A TEACHER, PRINCIPAL OR SUPERINTENDENT IN A SCHOOL DISTRICT IN ANOTHER COUNTY IS A QUESTION OF FACT WHICH MUST BE RESOLVED INITIALLY BY THE OFFICIAL IN QUESTION PURSUANT TO 74 O.S. 1971 1404 [74-1404], SUBJECT TO OFFICIAL AND JUDICIAL REVIEW. CITE: OPINION NO. 70-253, 51 O.S. 1971 6 [51-6], 70 O.S. 1971, 8-103 [70-8-103], 74 O.S. 1971, 1401-1416 [74-1401] — [74-1416] (C. LARRY PAIN) ** SEE: OPINION NO. 73-199 (1973) **